UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1793



ROBERT HAYES,

                                              Plaintiff - Appellant,

          versus


BOARD   OF  ELECTION   FOR  BALTIMORE     CITY;
BALTIMORE CITY POLICE COMMISSIONER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-05-1699-1-AMD)


Submitted:   November 17, 2005          Decided:    November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert    Hayes   appeals   the    district   court’s   order

dismissing as frivolous his civil complaint.      We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.         See Hayes v. Bd. of

Election, No. CA-05-1699-1-AMD (D. Md. filed July 7, 2005 & entered

July 8, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -